OPINION
BRETT, Judge:
Appellant, Charles Nichols, hereinafter referred to as defendant, was convicted in the District Court of Pittsburg County, Case No. CRF-70-77, of sale of marihuana (63 O.S., § 451) with punishment fixed at the maximum imprisonment allowable of seven years. Judgment and sentence was imposed on July 10, 1970, and this appeal perfected therefrom.
*623We deem it unnecessary to discuss the facts in this case, as it is apparent that the trial court erroneously instructed the jury. The trial court instructed the jury that marihuana was a narcotic drug. As we held in Sam v. State, Okl.Cr., 500 P.2d 291 (1972), “Marihuana is not a narcotic drug under Oklahoma Statutes, and the trial court’s instructions to that effect are error.” Such error requires reversal of the conviction.
Reversed and remanded.
BLISS, P. J., and BUSSEY, J., concur.